Case: 18-40107      Document: 00514704898         Page: 1    Date Filed: 10/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 18-40107
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     October 31, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

JOSE JORGE ESPINOZA-MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:17-CR-1281-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Jose Jorge Espinoza-Mendoza appeals the 71-month sentence he
received following his guilty-plea conviction for conspiracy to harbor
undocumented aliens in violation of 8 U.S.C. § 1324.                 Espinoza-Mendoza
argues that the district court erred by enhancing his sentence pursuant to
U.S.S.G. § 2L1.1(b)(6) based on a finding that his offense involved a substantial
risk of bodily injury.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40107    Document: 00514704898      Page: 2   Date Filed: 10/31/2018


                                 No. 18-40107

      This court reviews a district court’s interpretation and application of the
Guidelines de novo and the district court’s fact findings relative to the
§ 2L1.1(b)(6) enhancement for clear error. United States v. Mateo Garza, 541
F.3d 290, 293 (5th Cir. 2008). The transportation of aliens in the trunk of a
vehicle is specifically listed in the comments to § 2L1.1(b)(6) as the type of
conduct contemplated by the Sentencing Commission in drafting the guideline
provision to be “reckless conduct.” § 2L1.1, comment. (n.3); see Mateo Garza,
541 F.3d at 293-94 (observing that transporting persons in a trunk or engine
compartment of a vehicle per se creates a substantial risk of serious bodily
injury or death because those areas are not designed to hold human
passengers). Accordingly, the district court did not err by enhancing Espinoza-
Mendoza’s sentence based on its finding that he was responsible for the
transportation of aliens in the trunk of at least one vehicle.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2